PER CURIAM.
The appellee has petitioned for a rehearing upon two grounds: First, because the court did not consider or determine the effect of a preferred claim in the sum of $800 in favor of one Jeffries, arising out of a special deposit dissipated by the bank; and, second, because the court did not specify or define the issues to be retried. The first question was not considered or decided by the court below, and for that reason was not considered by this court, and the granting of a new trial reopens every issue in the case except as to questions definitely and finally determined by the appellate court.
Petition denied.